Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 29, 2015

                                        No. 04-15-00370-CR

                                 IN RE Matthew Jamal JACKSON

                                  Original Mandamus Proceeding 1

                                               ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

       On June 18, 2015, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s application for leave to file the petition for writ of mandamus is DENIED AS MOOT.
The court’s opinion will issue at a later date.

           It is so ORDERED on June 29, 2015.


                                                        _________________________________
                                                        Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2015.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court




1
  This proceeding arises out of Cause No. 2014CR0148, styled The State of Texas v. Matthew Jamal Jackson,
pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ronald Rangel presiding.